
	

113 HR 4134 IH: America First Act
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4134
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Nugent introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on the Budget and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the reduced annual cost-of-living adjustment of the retired pay of retired members of the
			 Armed Forces under the age of 62 imposed by the Bipartisan Budget Act of
			 2013.
	
	
		1.Short titleThis Act may be cited as the America First Act.
		2.Repeal of reduced annual cost-of-living adjustment of the retired pay of retired members of the
			 Armed Forces under the age of 62
			(a)RepealSection 403 of the Bipartisan Budget Act of 2013 (Public Law 113–67), section 10001 of the
			 Department of Defense Appropriations Act, 2014 (Public Law 113–76), and
			 sections 1 and 2 of Public Law 113–82 are repealed.
			(b)Offsetting reduction in foreign aidTo offset the costs to be incurred by the amendments made by subsection (a), the amounts otherwise
			 authorized to be appropriated for foreign aid (including non-military and
			 military assistance) for each of fiscal years 2015 through 2024 shall be
			 reduced by $600,000,000.
			
